Lore, C. J.
The indictment follows the statute, which says that it shall be unlawful, without first having obtaining the consent of the owner or legal proprietor, to take possession of, use, ride off or drive off. The copulative “ or” is between “ ride off” and “ drive offl” They are copulated together, and it means to ride or drive off; that is the only distinction. It is to take possession of, use and ride off; take possession of, use and drive off. The “ or ” distinguishes between riding off and driving off. The language here is, to take possession of, use and drive off.
We overrule the motion and refuse to quash the indictment.